Citation Nr: 1516853	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from February 1988 to May 1988, from February 2001 to July 2002, and from February to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's appeal stems from his claim seeking service connection for a "mental health" condition.  The Veteran had also filed a separate service connection claim for PTSD, which was last adjudicated by an unappealed June 2010 rating decision.  As such, the Veteran's claim on appeal has been phrased to reflect that PTSD is not within the scope of his current claim on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The most probative evidence fails to link the Veteran's current acquired psychiatric disorder to his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. This letter also provided notice of how VA assigns disability ratings and effective dates. 

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA treatment records.  The Veteran was provided a VA examination in June 2012. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, he contends that a psychiatric disorder was incurred or caused by an episode of anxiety noted in his service treatment records in 2003.   

The service treatment records show that in June 2003, the Veteran was noted to have returned from Kuwait with a knee injury.  It was also noted that the Veteran complained of ongoing anger, stress with family.  The diagnoses included anxiety.  Psychiatric consultation was noted.   There are no further treatment records documenting anxiety or any other psychiatric complaints. 

Post-service, VA treatment records dated in 2010 document diagnoses including dysthymic disorder and substance abuse.

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for mental disorders in June 2012 and was diagnosed as having polysubstance dependence (in partial remission) and polysubstance induced mood disorder with psychotic features.  Following psychiatric evaluation, the examiner opined that the Veteran current diagnoses of polysubstance dependence in partial remission and polysubstance induced mood disorder with psychotic residuals are not caused by or related to the "anxiety" noted in service.  The examiner noted there is insufficient evidence to substantiate a nexus between the one note with mention of "anxiety" in service to his current mental disorders.  Moreover, the examiner explained that the Veteran's one note of anxiety in service does not constitute a formal diagnosis of anxiety disorder.  The examiner felt that the Veteran left service due to family hardship as his wife and son were in turmoil.  The examiner further noted that when the Veteran left service he was medically stable.  The examiner stated that the legal drug use and substance induced mental disorder is not caused by, proximately due to, or aggravated by military service.    

As a preliminary matter, the Board notes the diagnoses of polysubstance dependence and polysubstance induced mood disorder during the period on appeal. The law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Accordingly, as there is no legal basis to establish service connection for polysubstance dependence and polysubstance induced mood disorder, these matters need not be addressed further because the law, and not the evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the issue of dysthymic disorder, the Board notes that while the VA examiner did not diagnose this disorder, it had been diagnosed VA treatment records dated in 2010.  However, no probative evidence has been presented that relates the Veteran's dysthymic disorder to service.  

The record reflects that dysthymic disorder was not diagnosed until 2010, approximately 7 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board concludes that the weight of the evidence is against the Veteran's psychiatric claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER


Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


